Citation Nr: 1419604	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for uncontrollable urination, to include secondary to lumbar degenerative disc disease and spondylosis.

2.  Entitlement to service connection for bilateral lower extremity radiculitis, to include secondary to lumbar degenerative disc disease and spondylosis.

3.  Entitlement to an increased rating for lumbar degenerative disc disease and spondylosis, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno Nevada.  In that decision, the RO granted a 20 percent rating, but no higher, for the Veteran's lumbar spine disability and denied entitlement to service connection for bilateral lower extremity radiculitis and uncontrollable urination, to include secondary to lumbar degenerative disc disease with spondylosis .

The Veteran was represented by an attorney but he revoked this representation in December 2011.  He is therefore considered unrepresented on this appeal.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2012 Board hearing, the Veteran indicated that he had additional documentary evidence that he wanted to submit to VA, but he did not want to waive initial AOJ consideration of this evidence.  There is no additional evidence in the physical or Virtual VA claims file.  In an August 2013 rating decision, the RO denied entitlement to a total disability based on individual unemployability and indicated that all evidence was being forwarded to the Board.  It is possible that the evidence submitted by the Veteran at the time of the June 2012 videoconference hearing remained at the RO in a temporary file, but that matter must be resolved.  Of course, if the Veteran has yet to submit the evidence in question to the RO, he should do so at once.
 
In addition, the Veteran testified that he had recently been granted disability benefits by the Social Security Administration based primarily on his service connected back disability.  Given that these records are potentially relevant to all of the claims on appeal, the Board cannot decide the claims without these records.  While the RO has issued an August 2013 decision denying a total disability rating based on individual unemployability based on a formal claim filed in June 2012, the issue of entitlement to a total disability rating based on individual unemployability has also been raised as part and parcel of the claim for an increased rating for the lumbar spine disability.  Consequently, the Board has jurisdiction over this issue and it must be remanded as well, as it is inextricably intertwined with the other claims on appeal.  Moreover, it appears that the Social Security Administration records were before the RO at the time of the August 2013 decision, and these records should be associated with the claims file prior to readjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims file the records referenced during the June 2012 Board hearing.

2.  Locate and associate with the claims file the records relating to the Social Security Administration's disability determination.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

